Exhibit 10.3

as filed with

10-Q

     Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

SEVENTH AMENDMENT TO VENDOR AGREEMENT

This SEVENTH AMENDMENT TO THE VENDOR AGREEMENT (this “Seventh Amendment”) is
effective as of May 1, 2007 (the “Seventh Amendment Effective Date”) by and
between BEST BUY PURCHASING LLC (“Best Buy”) and TIVO INC (“TiVo”).

RECITALS

WHEREAS, Best Buy Co., Inc. and TiVo Inc. entered into that certain Vendor
Agreement having an effective date of March 3, 2002, as amended (the “Vendor
Agreement”); and

WHEREAS, Best Buy Purchasing LLC and TiVo Inc. wish to modify certain provisions
in the Vendor Agreement as explicitly set forth in this Seventh Amendment.

NOW, THEREFORE, Best Buy Purchasing LLC and TiVo Inc. agree as follows:

AGREEMENT

Unless stated otherwise, capitalized terms used herein have the meanings set
forth in the Vendor Agreement.

1. TERM. Section 16.1 of the Vendor Agreement is hereby amended by replacing
“February 28, 2007” with “February 28, 2008” and by adding the following
sentence:

“After which, this Agreement shall automatically renew for five (5) consecutive
one year terms through February 28, 2013 unless sooner terminated as provided
herein.”

2. Section 1 of the Vendor Program Agreement attached to the Vendor Agreement is
amended by adding a new Section 1.5, reading as follows:

1.1 Reserved

1.2 Reserved

1.3 Third Amendment Residuals. Dealer shall be entitled to a residual for each
DVR purchased from Vendor pursuant to the Vendor Agreement and sold by Dealer on
or after April 1, 2004 to a customer who subsequently subscribes to the TiVo
Service and does not cancel [*] (“Subscriber”). The amount of such residual
shall be [*] (the “[*] Per Box Residual”). Vendor’s entitlement to [*] Per Box
Residuals (a) begins upon activation of the TiVo Service by a Subscriber so long

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

as such Subscriber does not cancel within [*] of initial activation of the TiVo
Service, (b) continues after expiration of this Vendor Agreement (if
applicable), and (c) terminates as provided in this Section 1.5. Vendor shall
make payment of [*] Per Box Residuals on a [*] basis, and such payment will be
delivered to Vendor within thirty (30) days after the end of the applicable [*].
Accompanying such payment will be an electronic file in a format agreed upon by
the parties containing information sufficient to substantiate the Residual
amounts. The [*] Per Box Residuals for a Subscriber shall continue for: (a) with
respect to monthly subscribers to the TiVo Service, for each [*] such Subscriber
remains subscribed to the TiVo Service and has not canceled Subscriber’s
subscription to the TiVo Service but in any event for no longer than [*]; and
(b) with respect to Product Lifetime subscribers to the TiVo Service, for [*].
In no event shall Vendor be obligated to pay more than [*] of [*] Per Box
Residuals per DVR. The [*] Per Box Residuals may be altered based upon a good
faith negotiation occurring on each six month anniversary of the signing of this
Agreement.”

1.4 Reserved

1.5 Seventh Amendment Residuals. Dealer shall be entitled to a residual for each
DVR purchased from Vendor pursuant to the Vendor Agreement and sold by Dealer on
or after May 1, 2007 to a customer who subsequently subscribes to the TiVo
Service and does not cancel [*] (“Subscriber”). The amount of such residual
shall be one [*] (the “[*] Per Box Residual”). Where the DVR purchased by a
Subscriber [*]. Vendor’s entitlement to [*] Per Box Residuals (a) begins upon
activation of the TiVo Service by a Subscriber and payment to Vendor so long as
such Subscriber does not cancel within [*] of initial activation of the TiVo
Service, (b) continues after expiration of this Vendor Agreement (if
applicable), and (c) terminates as provided in this Section 1.5. [*]. Vendor
shall make payment of [*] Per Box Residuals on a [*] basis, and such payment
will be delivered to Vendor within [*] after the end of the applicable [*].
Accompanying such payment will be an electronic file in a format agreed upon by
the parties containing information sufficient to substantiate the Residual
amounts. The [*] Per Box Residuals for a Subscriber shall continue for each [*]
such Subscriber has paid for TiVo Service and the DVR has contacted the TiVo
Service but in any event for no longer than [*]. In no event shall Vendor be
obligated to pay more than [*] of [*] Per Box Residuals per DVR. The [*] Per Box
Residuals may be altered based upon a good faith negotiation occurring on each
six month anniversary of the signing of this Agreement.

1.6. Understanding Regarding DVRs sold prior to [*]. All DVRs sold [*] prior to
[*] shall be subject to section 1.3. [*].

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

3. EFFECT OF AMENDMENT. Except as expressly modified herein, all other terms and
conditions of the Vendor Agreement remain in full force and effect.

IN WITNESS WHEREOF, Best Buy Purchasing LLC’s and TiVo Inc.’s respective duly
authorized officers have executed this Seventh Amendment. This Seventh Amendment
may be executed in counterparts, each of which is deemed an original, but all of
which together constitute one and the same original.

 

TIVO INC.     BEST BUY PURCHASING LLC By:  

/s/ Joe Miller

    By:  

/s/ Chris Homeister

Printed Name:   Joe Miller     Printed Name:   Chris Homeister Title:   SVP,
Consumer Sales     Title:   VP, Merchandising Date:   May 1, 2007     Date:  
April 27, 2007

 

3